Citation Nr: 1029609	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for a chronic skin rash, to 
include as secondary to herbicide exposure.

2.	Entitlement to service connection for chronic hypertension, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of March and September 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board issued a decision in September 2008 which denied the 
instant claims.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims (Court) 
and, in January 2010, the Court granted a Joint Motion for 
Partial Remand (Joint Motion), vacating the portion of the 
Board's decision with respect to the current issues and remanding 
them to the Board for further consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted above, the Veteran's claims of service connection for a 
skin disorder and chronic hypertension were remanded by the Court 
in January 2010 for further development.  Specifically, the Joint 
Motion found the July 2006 VA examination is inadequate for the 
purposes of determining service connection, as it failed to 
address the supporting evidence of record, specifically evidence 
the Veteran had previously suffered from high blood pressure 
readings and his contentions that stress causes his blood 
pressure to rise.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  With respect to a chronic skin disorder, the Joint 
Motion determined that a VA examination is necessary in light of 
the Veteran's contentions that he has suffered from a skin 
disorder since his service in Vietnam, see, e.g., January 2006 VA 
treatment record.  See 38 C.F.R. § 3.159(c)(4) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As such, in light of the January 2010 Joint Motion, the instant 
claims must be remanded to provide the Veteran the necessary VA 
examinations.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of his chronic hypertension.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to: 

a.	whether the Veteran's chronic 
hypertension is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his active 
service. 

b.	whether the Veteran's chronic 
hypertension is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
proximately due to his service- 
connected PTSD, or any other service-
connected disability. 

c.	whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that the Veteran's chronic 
hypertension has been aggravated 
beyond its natural progression by his 
service-connected PTSD, or any other 
service-connected disability.  

A detailed rationale should be provided 
for all opinions.  

2.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of any chronic skin disorder.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to 
whether any current skin disorder is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to his active service, to include 
exposure to herbicides.

A detailed rationale should be provided 
for all opinions.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



